                Case 19-12220-KBO         Doc 136     Filed 12/12/19     Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                    Chapter 11
 In re:
                                                    Case No. 19-12220-KBO
           YUETING JIA,
                                                    Hearing Date: 12/18/2019 @ 10:00 a.m. (ET)
                                Debtor.
                                                    RE: D.I. 89


                  BEIJING HAIDIAN TECHNOLOGY FINANCIAL
               CAPITAL HOLDING GROUP CO., LTD.’S JOINDER IN
          SHANGHAI LAN CAI ASSET MANAGEMENT CO, LTD.’S MOTION
     (I) TO DISMISS THE DEBTOR’S CHAPTER 11 CASE OR, ALTERNATIVELY,
     (II) TO TRANSFER VENUE TO THE CENTRAL DISTRICT OF CALIFORNIA

          Beijing Haidian Technology Financial Capital Holding Group Co., Ltd. (“Beijing HTF”)

hereby joins in Shanghai Lan Cai Asset Management Co, Ltd.’s Motion (I) To Dismiss The

Debtor’s Chapter 11 Case Or, Alternatively, (II) To Transfer Venue To The Central District Of

California [D.I. 89] (the “Motion”) for all the reasons set forth in the Motion.

          WHEREFORE, Beijing HTF respectfully requests that the Court grant the relief as set

forth in the Motion and grant such other and further relief as the Court deems just and proper.

Dated: December 12, 2019                   Respectfully submitted,

                                           THE ROSNER LAW GROUP LLC
                                           /s/ Zhao Liu
                                           Frederick B. Rosner (DE # 3995)
                                           Zhao (Ruby) Liu (DE# 6436)
                                           824 N. Market Street, Suite 810
                                           Wilmington, Delaware 19801
                                           Tel.: (302) 777-1111
                                           Email: rosner@teamrosner.com
                                           liu@teamrosner.com
                                           Counsel to Beijing Haidian Technology
                                           Financial Capital Holding Group Co., Ltd.




{00027176. }
